DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 6/3/21 has been entered.
2. Claims 1-6, 9-18 and 20-23 remain pending within the application.
3. The amendment filed 6/3/21 is sufficient to overcome the 35 USC 112(b) rejections of claims 1-6, and 9-13. The previous rejection has been withdrawn.
4. The amendment filed 6/3/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-6, and 9-13. The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
predicted word includes: 
a) Additional letters that are between the first letter and last letter, the first letter of the word, and last letter of the word, or 
b) includes additional letters.
Independent claims 14 and 20 recite the same limitation and are similarly rejected. Dependent claims 2-6, 9-13, 15-18 and 21-23 fail to cure the deficiencies of the independent claims and are thus similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341, in view of Dai United States Patent Application Publication US 2014/0365878.
Regarding claim 1, Nister discloses a processor-implemented method for analyzing eye-gaze input, comprising: 
receiving a first eye-gaze input associated with a first gaze location on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 
receiving a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “T” represents a last letter at a second location); 
receiving a third eye-gaze input associated with a third gaze location on the electronic device, the third eye-gaze input indicating that the first letter of the word and the last letter of the word have been provided (Nister, para [0026-27] fig 3, step 306, staring at a specific key on a keyboard to indicate end of typing and gaze samples are to be processed; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter, “T” represents a last letter); 
determining a predicted word (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters. A key represents a UI element; Nister, para [0028], with reference to fig 3, element 308, processes samples to determine one or more likely terms); 
causing a display of the predicted word on a user interface of the electronic device (Nister, para [0029], with reference to fig 3, element 310, presents likely terms to user); 
receiving an indication related to the predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:

Dai discloses:
determining a predicted word based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input, the predicted word including additional letters between the first letter of the word and the last letter of word (Dai, para [0041-42], ‘nigh’ entered in an ink trace includes a first letter ‘n’, last letter ‘h’; Dai, para [0025], uses language context; Dai, para [0061], eye and gaze tracking can be used as an input method; Dai, para [0041-42], predicted word includes additional letters in between n and h, ‘ig’).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of a predicted word to include context based on the teachings of Dai.  The motivation for doing so would have been to implement a language model that determines the grammatical rules for the prediction and be tailored to a user history (Dai, para [0025]).

Regarding claim 2, Nister in view of Dai discloses the processor-implemented method of claim 1. Nister additionally discloses further comprising: associating at least the first and second gaze locations with at least one UI element (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters. A key represents a UI element).

Regarding claim 3, Nister in view of Dai discloses the processor-implemented method of claim 2. Nister additionally discloses wherein the at least one UI element comprises a virtual key of a virtual 

Regarding claim 4, Nister in view of Dai discloses the processor-implemented method of claim 2. Nister additionally discloses wherein the at least one UI element comprises at least one of: a button, a hyperlink, a scroll bar, a dropdown control, a radio button, a check box and a search field (Nister, para [0019], locations of selections on a key of a keyboard. A key represents a button; Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched).

Regarding claim 5, Nister in view of Dai discloses the processor-implemented method of claim 4. Nister additionally discloses wherein the indication comprises selection of the at least one UI element, and wherein the action is associated with the at least one UI element (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched).

Regarding claim 6, Nister in view of Dai discloses the processor-implemented method of claim 5. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection and making a submission (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched, representing receiving a selection).

Regarding claim 9, Nister in view of Dai discloses the processor-implemented method of claim 1. Nister additionally discloses wherein at least the first and second gaze locations falls along a gaze path (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path).

Regarding claim 10, Nister in view of Dai discloses the processor-implemented method of claim 9. Nister additionally discloses further comprising: associating at least the first and second gaze locations with at least two UI elements (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard (set of keys) correspond to letters. A key represents a UI element).

Regarding claim 11, Nister in view of Dai discloses the processor-implemented method of claim 9. Nister additionally discloses wherein each of the first UI element and the second UI element comprise virtual keys of a virtual keyboard (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard (set of keys) correspond to letters. Each key represents a UI element).

Regarding claim 14, Nister discloses a computing device comprising: 
a processing unit (Nister, para [0071], logic system includes 1 or more processors); and 
a memory storing processor-executable instructions (Nister, para [0072], data holding subsystem) that, when executed by the processing unit, cause the computing device to: 
receive a first eye-gaze input associated with a first gaze location on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter at a first location);
receive a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, 
receive a third eye-gaze input associated with a third gaze location on the electronic device, the third eye-gaze input indicating that the first letter of the word and the last letter of the word have been received (Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter, “T” represents a last letter; Nister, para [0026-27] fig 3, step 306, staring at a specific key on a keyboard to indicate end of typing and gaze samples are to be processed);  
determine a predicted word, based on the first eye-gaze input providing the first letter of the word, the second eye-gaze input providing the last letter of the word (Nister, para [0066], interprets inputs from the sensors and the locations of the gaze input with the keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters. A key represents a UI element; Nister, para [0028], with reference to fig 3, element 308, processes samples to determine one or more likely terms); 
cause a display of the predicted word (Nister, para [0029], with reference to fig 3, element 310, presents likely terms to user);
receive an indication related to the predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:
determine a predicted word, based on the first eye-gaze input providing the first letter of the word, the second eye-gaze input providing the last letter of the word and a determined context of previously received eye-gaze input.
Dai discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of a predicted word to include context based on the teachings of Dai.  The motivation for doing so would have been to implement a language model that determines the grammatical rules for the prediction and be tailored to a user history (Dai, para [0025]).

Regarding claim 15, Nister in view of Dai discloses the computing device of claim 14. Nister additionally discloses wherein the at least two UI elements comprise virtual keys of a virtual keyboard, and wherein the virtual keys represent characters (Nister, para [0019], locations of selections on keys of a keyboard. A key represents a UI element. Characters represented by “C” and “T”).

Regarding claim 16, Nister in view of Dai discloses the computing device of claim 14. Nister additionally discloses wherein the at least two UI elements comprise at least one of: a button, a dropdown control, a radio button, or a check box (Nister, para [0019], locations of selections on keys of a keyboard. A key represents a button).

Regarding claim 17, Nister in view of Dai discloses the computing device of claim 16. Nister additionally discloses wherein the indication comprises selection of the at least two UI elements, and wherein the action is associated with the at least two UI elements (Nister, para [0020], user gazes at 

Regarding claim 18, Nister in view of Dai discloses the computing device of claim 17. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a submission (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched, representing receiving a selection).

Regarding claim 20, Nister discloses a non-transitory computer storage medium storing instructions that, when executed by one or more processors of a computing device, perform a method for analyzing eye-gaze input, comprising: 
receiving a first eye-gaze input associated with a first gaze location eye-gaze input on an electronic device, the first gaze location corresponding to a first letter of a word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “C” of CAT represents a first letter at a first location);
receiving a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word (Nister, page 2, para [0024], fig 3, element 304, maps gaze to x-y coordinates of keyboard; Nister, para [0019], locations of selections on a keyboard correspond to letters; Nister, para [0019], “T” represents a last letter at a second location);  

applying an algorithm to the first gaze location and the second gaze location to predict the at least one word (Nister, para [0028], with reference to fig 3, element 308, processes samples to determine one or more likely terms);
displaying the predicted word (Nister, para [0029], with reference to fig 3, element 310, presents likely terms to user);
receiving an indication related to the at least one predicted word (Nister, para [0030], with reference to fig 3, step 312, receives selection of a likely term); and 
based on the indication, performing at least one action (Nister, para [0030], with reference to fig 3, step 314, based on the selection of the term, performing a search request).
Nister does not disclose:
determining a predicted word, based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input.
Dai discloses:
determining a predicted word, based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input (Dai, para [0041-42], ‘nigh’ entered in an ink trace includes a first letter ‘n’, last letter ‘h’; Dai, para [0025], uses language context; Dai, para [0061], eye and gaze tracking can be used as an input method).


Regarding claim 21, Nister in view of Dai discloses the non-transitory computer storage medium of claim 20. Nister additionally discloses wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a submission (Nister, para [0020], user gazes at search term then at search key 106 to select term to be searched, representing receiving a selection).

Regarding claim 22, Nister in view of Dai discloses the non-transitory computer storage medium of claim 20. Nister additionally discloses further comprising instructions for determining a path between the first gaze location and the second gaze location (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path).

Regarding claim 23, Nister in view of Dai discloses the non-transitory computer storage medium of claim 22. Nister additionally discloses further comprising instructions for determining another letter of the predicted word based, at least in part, on the path (Nister, para [0004], eye scan path shown in fig 1, where path goes from each letter on the path; Nister, para [0019], A of ‘CAT’ represents another letter).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341, in view of Dai United States Patent Application Publication US 2014/0365878, in further view of Clements United States Patent Application Publication US 2015/0317069.
Regarding claim 12, Nister in view of Dai discloses the processor-implemented method of claim 1. Nister in view of Dai does not disclose further comprising: updating the machine-learning algorithm with the predicted word based, at least in part, on the indication.
Clements discloses a machine-learning algorithm further comprising: updating a machine-learning algorithm with the at least one predicted word and the indication related to the at least one predicted word (Clements, para [0085-86], user specific language model evolves text data based on predicted words and selected predicted words).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additionally modified the machine learning algorithm of Clements which applies filters to the predictions to include modifying the predictions based on a predicted word.  The motivation for using a machine learning algorithm to predict text input would have been reducing the user labor aspect of text input (Clements, para [0060]).

Regarding claim 13, Nister in view of Dai discloses the processor-implemented method of claim 1. Nister in view of Dai does not disclose determining a plurality of predicted responses; ranking the plurality of predicted responses; and providing the plurality of predicted responses in order of the ranking.
Clements discloses determining a plurality of predicted responses; ranking the plurality of predicted responses; and providing the plurality of predicted responses in order of the ranking (Clements, para [0085-86], user specific language model evolves text data based on what is fed back into 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning algorithm of Clements which applies filters to the predictions to include modifying the predictions based on a predicted word.  The motivation for using a machine learning algorithm to predict text input would have been reducing the user labor aspect of text input (Clements, para [0060]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178